 209317 NLRB No. 30M & H COAL CO.1It is well settled that the institution of bankruptcy proceedingsdoes not deprive the Board of jurisdiction or authority to entertain
and process an unfair labor practice case to its final disposition.
Sorensen Industries, 290 NLRB 1132, 1133 (1988); Image Systems,285 NLRB 370, 371 (1987); Olympic Fruit & Produce Co., 261NLRB 322, 323 (1982).M & H Coal Co. and United Mine Workers ofAmerica, Local Union 8217. Cases 9±CA±32104±1, ±2April 28, 1995DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSBROWNINGANDCOHENUpon charges filed by the Union on August 18,1994, and amended charges filed September 29, 1994,
the General Counsel of the National Labor Relations
Board issued an original complaint on September 30,
1994, and an amended complaint on October 24, 1994,
against M & H Coal Co., the Respondent, alleging that
it has violated Section 8(a)(5) and (1) of the National
Labor Relations Act. Although properly served copies
of the charge and complaint, the Respondent failed to
file an answer.By letter dated February 8, 1995, the Region noti-fied the Respondent that unless an answer were re-
ceived immediately, a Motion for Summary Judgment
would be filed. A copy of the February 8, 1995 letter
was also sent to John A. Rollins, the Respondent's
bankruptcy attorney. Rollins responded by letter dated
February 10, 1995, in which he advised that his office
was not authorized to appear on behalf of the Re-
spondent, that the Respondent had ceased business and
converted its chapter 11 bankruptcy proceeding to one
under chapter 7, and that due to the bankruptcy pro-
ceedings the Respondent was unable to actively par-
ticipate in the trial scheduled for April 18, 1995. The
letter also stated that ``[o]ther action on behalf of the
Board would be useless as there are no longer any of-
ficers, employees, operating assets or other matters
which could be dealt with by [the Respondent].''On February 24, 1995, the General Counsel filed aMotion for Summary Judgment with the Board, with
exhibits and a supporting memorandum attached. On
February 27, 1995, the Board issued an order transfer-
ring the proceeding to the Board and a Notice to Show
Cause why the motion should not be granted. The Re-
spondent filed no response. The allegations in the mo-
tion are therefore undisputed.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Ruling on Motion for Summary JudgmentSections 102.20 and 102.21 of the Board's Rulesand Regulations provide that the allegations in the
complaint shall be deemed admitted if an answer is not
filed within 14 days from service of the complaint, un-
less good cause is shown. In addition, the complaint
affirmatively notes that unless an answer is filed within
14 days of service, all the allegations in the complaintwill be considered admitted. Further, the Region, byletter dated February 8, 1995, notified the Respondent
that unless an answer were received immediately, a
Motion for Summary Judgment would be filed.In the absence of good cause being shown for thefailure to file a timely answer,1we grant the GeneralCounsel's Motion for Summary Judgment.On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONAt all times material, the Respondent, a corporation,has been engaged in the extraction of coal at its facil-
ity in Mallory, West Virginia, where during the past
calendar year, it sold and shipped from its facility
goods valued in excess of $50,000 directly to points
outside the State of West Virginia. We find that the
Respondent is an employer engaged in commerce
within the meaning of Section 2(2), (6), and (7) of the
Act and that the Union is a labor organization within
the meaning of Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
The employees of the Respondent described in arti-cle IA of the Bituminous Coal Wage Agreement of
1993 constitute an appropriate unit for purposes of col-
lective bargaining under Section 9(b) of the Act. Since
1987, based on Section 9(a) of the Act, the Union has
been the designated exclusive collective-bargaining
representative of the employees in the unit. The Union
and the Respondent have been parties to successive
collective-bargaining agreements, the most recent of
which is effective from December 16, 1993, through
August 1, 1998.On about February 18, 1994, the Respondent ceasedproviding health care benefits to the employees in the
unit as required by the terms of the parties' collective-
bargaining agreement. On about June 30, 1994, the Re-
spondent failed to pay wages accumulated from a wage
increase applied retroactively in accordance with the
terms of the collective-bargaining agreement. The Re-
spondent engaged in this conduct without the Union's
consent.By failing and refusing to abide by the terms andconditions of its collective-bargaining agreement with
the Union in the manner described above, the Re-
spondent has failed and refused to bargain collectively
and in good faith with the Union as the exclusive col-
lective-bargaining representative of the unit employeesin violation of Section 8(a)(5) and (1) of the Act. 210DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2See Merryweather Optical, 240 NLRB 1213, 1216 fn. 7 (1979).3To the extent that an employee has made personal contributionsto a fund that are accepted by the fund in lieu of the employer's
delinquent contributions during the period of the delinquency, the
Respondent will reimburse the employee, but the amount of such re-
imbursement will constitute a setoff to the amount that the Respond-
ent otherwise owes the fund.4If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''CONCLUSIONOF
LAWBy the acts and conduct described above, the Re-spondent has failed to continue in effect all the termsand conditions of employment in the collective-bar-
gaining agreement and has thereby engaged in unfair
labor practices affecting commerce within the meaning
of Section 8(a)(5) and (1) and Section 2(6) and (7) of
the Act.REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, we shall order it to cease
and desist and to take certain affirmative action de-
signed to effectuate the policies of the Act. Having
found that the Respondent unlawfully failed to con-
tinue in full force and effect the terms and conditions
of employment of its 1993±1998 collective-bargaining
agreement with the Union, we shall order it to comply
with those terms and conditions of employment. Spe-
cifically, we shall order the Respondent to make unit
employees whole by making the appropriate contribu-
tions to maintain employees' health care benefits.2This shall include reimbursing employees for any con-
tributions they themselves may have made, with inter-
est, for the maintenance of health insurance coverage,3as well as for any medical bills they may have paid
directly to health care providers that the contractual
policies would have covered. Kraft Plumbing & Heat-ing, 252 NLRB 891 fn. 2 (1980), enfd. mem. 661 F.2d940 (9th Cir. 1981). We shall also order the Respond-
ent to make whole unit employees, in the manner pre-
scribed in Ogle Protection Service, 183 NLRB 682(1970), for any loss of wages suffered as a result of
its unlawful repudiation of contractual provisions. In-
terest on amounts owing to unit employees shall be
computed in the manner prescribed in New Horizonsfor the Retarded, 283 NLRB 1173 (1987).ORDERThe National Labor Relations Board orders that theRespondent, M & H Coal Co., Mallory, West Virginia,
its officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Refusing to bargain in good faith with the UnitedMine Workers of America, Local Union 8217 as the
exclusive collective-bargaining representative of an ap-
propriate unit of the Respondent's employees, by fail-
ing to continue in effect all the terms and conditions
of its collective-bargaining agreement with the Union,by ceasing to provide health care benefits to unit em-ployees and by failing to pay wages accumulated from
a wage increase applied retroactively in accordance
with the terms of the contract.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Give effect to the terms and conditions of em-ployment of its collective-bargaining agreement with
the Union.(b) Make whole, in the manner set forth in the rem-edy section of this decision, unit employees for any
losses resulting from the Respondent's failure to con-
tinue in effect the terms and conditions of its collec-
tive-bargaining agreement with the Union. The em-
ployees of the Respondent described in article IA of
the Bituminous Coal Wage Agreement of 1993 con-
stitute an appropriate unit.(c) Preserve and, on request, make available to theBoard or its agents for examination and copying, all
payroll records, social security payment records, time-
cards, personnel records and reports, and all other
records necessary to analyze the amount of backpay
due under the terms of this Order.(d) Post at its facility in Mallory, West Virginia,copies of the attached notice marked ``Appendix.''4Copies of the notice, on forms provided by the Re-
gional Director for Region 9, after being signed by theRespondent's authorized representative, shall be posted
by the Respondent immediately upon receipt and main-
tained for 60 consecutive days in conspicuous places
including all places where notices to employees are
customarily posted. Reasonable steps shall be taken by
the Respondent to ensure that the notices are not al-
tered, defaced, or covered by any other material.(e) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-
spondent has taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice. 211M & H COAL CO.WEWILLNOT
refuse to bargain in good faith withthe United Mine Workers of America, Local Union
8217 as the exclusive collective-bargaining representa-
tive of an appropriate unit of our employees by failingto continue in effect all the terms and conditions of our
collective-bargaining agreement with the Union, by
ceasing to provide health care benefits to unit employ-
ees, and by failing to pay wages accumulated from a
wage increase applied retroactively in accordance with
the terms of our contract.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
give effect to the terms and conditions ofemployment of our collective-bargaining agreement
with the Union.WEWILL
make whole unit employees for any lossesresulting from our failure to continue in effect the
terms and conditions of our collective-bargaining
agreement with the Union. Our employees described in
article IA of the Bituminous Coal Wage Agreement of
1993 constitute an appropriate unit.M & H COALCO.